Case 4:19-mj-02149-N/A-JR Document1 Filed 07/12/19 Page 1 of1

 

 

 

mS CRIMINAL COMPLAINT
{ United States District Court DISTRICT of ARIZONA
- United States of America DOCKET NO.
V.
Chasity Elena Hudson; DOB: 1985; United States MAGISTRATE'S Ao 2 1 4 9 a

 

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)Gi) & 1324(a)(1)(B)@); 1325; 18 USC § 2

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about July 12, 2019 at or near Tucson, in the District of Arizona, Chasity Elena Hudson,
knowing or in reckless disregard that certain aliens, namely Juan Luis Axol-Carrasco, Alejandro Soriano-De Los
Santos, had come to, entered, and remained in the United States in violation of law, did transport said aliens within
the United States by means of transportation and otherwise, in furtherance of such violation of law and did so for the
purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(@i) and

1324(a)(1)(B)@.

COUNT 2 (Misdemeanor) On or about July 12, 2019 at or near Tucson, in the District of Arizona, Chasity Elena
Hudson, did unlawfully aid and abet certain illegal aliens, namely Juan Luis Axol-Carrasco, Alejandro Soriano-De
Los Santos, to elude examination and inspection by Immigration Officers of the United States of America; in violation
of Title 8, United States Code, Section 1325 and Title 18, United States Code, Section 2.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 12, 2019 at or near Tucson, in the District of Arizona, United States Border Patrol Agents (BPA)
|received a call from Arizona Department of Public Safety (AZ DPS) requesting BPA respond to their location for a
possible immigration violation. BPA arrived at the location of Interstate 10 exit 250 and conducted a field interview
and both individuals, later identified as Juan Luis Axol-Carrasco, Alejandro Soriano-De Los Santos, stated they were
in the United States illegally. BPA informed the driver, later identified as Chasity Elena Hudson, that she was being
placed under arrest for transporting the two individuals. BPA determined the two passengers were citizens of Mexico,
and in the United States illegally.

In a post-Miranda statement, Hudson stated she was contacted by her sister’s friend David, who asked her if she
wanted to make some money. Hudson stated David gave her directions to go to a house in Bisbee, Arizona, where
she would pick up two men. Hudson stated that she was aware that the two men were illegally present in the United
States. Hudson stated she would be paid $1,200 to transport the two men to Phoenix, Arizona.

Material witnesses Axol-Carrasco and Soriano-De Los Santos stated they had made arrangements to be smuggled
into the United States for money. The material witnesses stated that after crossing into the United States illegally,
and walking for four hours, they were taken to a house. Axol-Carrasco stated that at the house Hudson instructed
him and Soriano-De Los Santos to get into her vehicle. Axol-Carrasco stated that Hudson was going to drive them
to Tucson, Arizona where he agreed to pay her $500.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Juan Luis Axol-Carrasco, Alejandro Soriano-De Los Santos

ao

 

DETENTION REQUESTED - SIGN OF COMPLAINANT
COMPLAINT REVIEWED by AUSA TU/kj

 

 

 

ao
Being duly sworn, I declare that the foregoing is OFFICIAL TITLE & NAME:
true and correct to the best of my knowledge. U.S. Border Patrol Agent
Sworn to before me and subscribed in my presence.
DATE

 

SIGNATURE GISTRATE JOR

 

 

July 12, 2019

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54
